Title: To Thomas Jefferson from Joseph Reed, [10? November 1783]
From: Reed, Joseph
To: Jefferson, Thomas


        
          Sir
          3d. Street Monday Morning [10? Nov. 1783]
        
        The Esteem of the wise and virtuous is the most desirable Acquisition in human Life, but the wise and virtuous as well as weak and vicious are liable to Imposition and Mistake. Considering the active Industry of the Partizans of this City I should not wonder if the many Slanders propagated against me should sometimes have made Impressions.
        Under this Idea I was induced to publish a small Pamphlet  taking Notice of the most material and annexing some Letters from a few of the first Characters of America.
        Permit me Sir to crave your Acceptance and Perusal of one of them. An Answer to that Part which respected Genl. Cadwallader was attempted, supported by very contemptible Testimony but none was ever offered to the other.
        Your amiable and respectable Character has induced me to take this Liberty which I shall not enlarge farther than to request you to believe me with much Respect Sir Your most Obed & very Hble. Servt.,
        
          Jos. Reed
        
      